FILED
MEMORANDUM DECISION
                                                           Aug 04 2016, 8:05 am

Pursuant to Ind. Appellate Rule 65(D),                          CLERK
                                                            Indiana Supreme Court
this Memorandum Decision shall not be                          Court of Appeals
                                                                 and Tax Court
regarded as precedent or cited before any
court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Justin R. Wall                                           Gregory F. Zoeller
Wall Legal Services                                      Attorney General of Indiana
Huntington, Indiana
                                                         Paula J. Beller
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Tara L. Wakefield,                                       August 4, 2016
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         85A02-1602-CR-311
        v.                                               Appeal from the
                                                         Wabash Superior Court
State of Indiana                                         The Honorable
Appellee-Plaintiff.                                      Christopher M. Goff, Judge
                                                         Trial Court Cause No.
                                                         85D01-1512-F6-1134



Kirsch, Judge.




Court of Appeals of Indiana | Memorandum Decision 85A02-1602-CR-311| August 4, 2016    Page 1 of 6
[1]   Tara L. Wakefield (“Wakefield”) pleaded guilty to unlawful possession of a

      syringe as a Level 6 felony,1 and the trial court sentenced her to one and one-

      half years executed in the Indiana Department of Correction. On appeal,

      Wakefield contends that her sentence is inappropriate in light of the nature of

      the offense and the character of the offender.


[2]   We affirm.


                                     Facts and Procedural History
[3]   On December 11, 2015, Wabash Police Department Officers went to an

      apartment on North Comstock, in Wabash, Indiana, to investigate a report that

      an individual had threatened another with a knife. The tenant gave officers

      permission to search his apartment, and during that search, Officer Jason

      Mooney discovered a woman, later identified as Wakefield, asleep in bed.

      Wakefield initially identified herself as Jessica Sparks. However, during further

      questioning, she admitted that she lied about her name because warrants for her

      arrest had been issued in Cass and Huntington Counties.


[4]   Wakefield was arrested on the warrants and transported to the Wabash County

      Jail with her purse and coat. During booking, officers searched Wakefield’s

      purse and found a hypodermic needle at the bottom. An eyeglass case

      containing another hypodermic needle and a metal spoon with burn marks on




      1
          See Ind. Code § 16-42-19-18(a).


      Court of Appeals of Indiana | Memorandum Decision 85A02-1602-CR-311| August 4, 2016   Page 2 of 6
      the bottom of it was also found in Wakefield’s purse. Wakefield was charged

      with unlawful possession of a syringe and possession of paraphernalia.


[5]   At the initial hearing, Wakefield pleaded guilty to unlawful possession of

      syringe, a Level 6 felony without the assistance of counsel and without the

      benefit of a negotiated plea. The possession of paraphernalia count was later

      dismissed. The trial court accepted Wakefield’s plea and took sentencing under

      advisement to order a Pre-Sentence Investigation Report.


[6]   At sentencing, the trial court found in mitigation the fact that Wakefield entered

      her plea of guilty without the benefit of counsel and without a negotiated plea

      agreement. Tr. at 22. The trial court found the following aggravating factors:

      the risk that Wakefield will commit another crime; the nature and

      circumstances of the crimes committed; and her prior criminal record, her

      character, and condition. Id. Wakefield’s prior criminal history included

      approximately five misdemeanor convictions, one felony conviction, and one

      probation violation. The trial court also considered that Wakefield had

      “significant problems in the past” with drug and alcohol issues. Id. The trial

      court determined that the aggravating factors outweighed the mitigating factors

      and sentenced Wakefield to one and one-half years executed. Wakefield now

      appeals.


                                     Discussion and Decision
[7]   Indiana Appellate Rule 7(B) empowers us to independently review and revise

      sentences authorized by statute if, after due consideration, we find the trial

      Court of Appeals of Indiana | Memorandum Decision 85A02-1602-CR-311| August 4, 2016   Page 3 of 6
      court’s decision is inappropriate in light of the nature of the offense and the

      character of the offender. Anderson v. State, 989 N.E.2d 823, 827 (Ind. Ct. App.

      2013), trans. denied. “Even if the trial court followed the appropriate procedure

      in arriving at its sentence, this court still maintains a constitutional power to

      revise a sentence it finds inappropriate.” Golden v. State, 862 N.E.2d 1212, 1218

      (Ind. Ct. App. 2007). Revision of a sentence under Indiana Appellate Rule 7(B)

      requires the appellant to demonstrate that her sentence is inappropriate in light

      of both the nature of his offenses and her character. See Ind. Appellate Rule

      7(B); Williams v. State, 891 N.E.2d 621, 633 (Ind. Ct. App. 2008). Deference to

      the trial court “should prevail unless overcome by compelling evidence

      portraying in a positive light the nature of the offense (such as accompanied by

      restraint, regard, and lack of brutality) and the defendant’s character (such as

      substantial virtuous traits or persistent examples of good character).” Stephenson

      v. State, 29 N.E.3d 111, 122 (Ind. 2015). The defendant bears the burden to

      “persuade the appellate court that his or her sentence has met this

      inappropriateness standard of review.” Calvert v. State, 930 N.E.2d 633, 643

      (Ind. Ct. App. 2010).


[8]   When determining whether a sentence is inappropriate, we acknowledge that

      the advisory sentence is the starting point which the Legislature has selected as

      an appropriate sentence for the crime committed. Childress v. State, 848 N.E.2d
1073, 1081 (Ind. 2006). Here, Wakefield was convicted of Level 6 felony

      unlawful possession of a syringe. The sentencing range for a Level 6 felony is




      Court of Appeals of Indiana | Memorandum Decision 85A02-1602-CR-311| August 4, 2016   Page 4 of 6
       between six months and two and one-half years, with an advisory sentence of

       one year. Ind. Code § 35-50-2-7.


[9]    Wakefield argues that her one and one-half year sentence is inappropriate in

       light of the nature of the offense and her character. As to the nature of the

       offense, Wakefield was found in possession of two hypodermic needles.

       Although the nature of the offense is not particularly egregious, Wakefield had

       warrants for her arrest in two counties and was a fugitive at the time of her

       arrest, and she was also on probation in Huntington County and facing charges

       in Cass County. She gave the police a fake name in an attempt to conceal her

       identity because she knew about the warrants.


[10]   As to Wakefield’s character, since 2002 she has accumulated five misdemeanor

       convictions and one felony conviction and has pending misdemeanor and

       felony charges in multiple counties. Wakefield’s prior convictions are for

       battery resulting in bodily injury, conversion, check deception, and robbery

       while armed with a deadly weapon or resulting in bodily injury to another

       person. Wakefield has also been found to be in violation of her supervised

       probation. At the time of the present conviction, Wakefield had pending

       charges for corrupt business influence and six counts of theft, all of which are

       felonies.




       Court of Appeals of Indiana | Memorandum Decision 85A02-1602-CR-311| August 4, 2016   Page 5 of 6
[11]   Wakefield has not met her burden of proving that the one and one-half year

       sentence is inappropriate in light of nature of the offense and her character. 2


[12]   Affirmed.


[13]   Riley, J., and Pyle, J., concur.




       2
         Wakefield also contends that she “would have greatly benefit[t]ed from a lesser sentence in that she would
       have been afforded a greater opportunity to participate in drug treatment programs such as the Wabash Drug
       Court Program or through services offered by Wabash Community Corrections.” Appellant’s Br. at 15.
       Concluding that Wakefield’s sentence is not inappropriate, we do not address Wakefield’s contentions
       regarding drug treatment programs.

       Court of Appeals of Indiana | Memorandum Decision 85A02-1602-CR-311| August 4, 2016              Page 6 of 6